DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 – 17 have been examined in this application.  This communication is the first action on the merits.
The filing date of the above referenced application is February 22, 2019.  The Application Data Sheet filed on November 25, 2020, claims domestic benefit/national stage continuity as a continuation of International Application No. PCT/CN2017/097434 with a filing date of August 15, 2017, and claims foreign priority to Chinese Application No. 201610741714.7 filed in the China National Intellectual Property Administration, PRC with a filing date of August 26, 2016.  Examination will be undertaken in consideration of the priority being August 26, 2016.  The Information Disclosure Statements with a filing dates of September 5, 2019, February 28, 2020, and February 9, 2021, have been acknowledged.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 11 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which 
Claim 11 recites, in part, a system for guiding credit improvement with inputting a first sample into a credit evaluation model, obtain a first credit score, the first sample comprises a plurality of variables, replacing a value of the variable, inputting second samples to obtain a plurality of second credit scores, and determining a key variable having the highest impact on the first credit score based upon a difference to the second credit score set.  The limitations of guiding credit improvement with inputting a first sample into a model, obtaining a score, comprising, replacing, inputting, obtaining, and determining a variable having the highest impact on the score, under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a device, processors and memories to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 17, 22, 161 and 171 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  
Claims 12 – 17 are dependent from Claim 11, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 12 – 17 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with guiding credit improvement with inputting a first sample into a model, obtaining a score, comprising, replacing, inputting, obtaining, and determining a variable having the highest impact on the score is not an inventive concept.
Independent process Claim 1 and independent process Claim 4 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 1 and 4 are substantially similar to system Claim 11. 
Claims 2, 3 and 5 – 10, dependent from Claims 1 and 4, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2, 3 and 5 – 10 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with guiding credit improvement with inputting a first sample into a model, obtaining a score, comprising, replacing, inputting, obtaining, and determining a variable having the highest impact on the score is not an inventive concept.

The Examiner notes that method Claims 1 and 4, and Claims dependent from Claims 1 and 4, may additionally be subject to a rejection under 35 U.S.C. 101 regarding the absence of adequate identification of computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17 are rejected under U.S.C. 103 as being unpatentable over Rohn et al., U.S. 9,569,797 in view of Falkenborg et al., U.S. 2013/0151388.

As per Claim 1,
Rohn teaches a method for determining a key variable in a model, the method comprising:
	inputting a first sample into a model to obtain a first result, wherein the first sample
comprises a plurality of variables; (Rohn c.4 l.34 through c.5 l.46, c.8 l.60 through c.9 l.18 and Figs 1,4 read on sample input to a model and identification of a first score based upon a plurality of variables.) 
	for each of the variables in the first sample, replacing a value of the variable with a threshold corresponding to the variable to obtain a second sample; (Rohn c.14 l.19-37, c.15 l.49-67 and Figs 8,10 read on replacing a variable(s) with parameters and ranges of adjustments applicable to the variable(s).) 
	inputting the second samples into the model, respectively, to obtain a second result set comprising a plurality of second results; and (Rohn c.14 l.19-49, c.15 l.7-30, c.16 l.1-44 and Figs 8,9A,9B,11 read on inputting adjustments to the variables for generation of updates as a second set of scores.)
	determining, from the plurality of variables, a … [ ] … variable having the highest impact on the first result based on a difference between the first result and each of the second results in the second result set. (Rohn c.8 l.60 through c.9 l.44, c.15 l.7-48, c.17 l.8-16 and Figs 4,9A,9B read on identification of factors for selection of score scenarios, variables having the most impact on an updated score, and measurement of the difference between scores.) 
Rohn does not teach:
	key variable
Falkenborg, however, teaches:
key variable (Falkenborg ¶¶ [0049], [0190], [0215], [0324], [0325], [0433], [0472] and Figs 3,11 read on factors with key events and values in transaction and data analysis, subject to modeling of variables.)
It would have been obvious to one of ordinary skill in the art to include in the simulated scoring and modeling of Rohn, the modeling, key variable and target group aspects of Falkenborg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

As per Claim 2,
Rohn in view of Falkenborg teaches the method according to claim 1, wherein the threshold represents a mean, median, or mode of values of its corresponding variable (Rohn c.4 l.34 through c.5 l.46, c.14 l.19-37, c.15 l.49-67 and Figs 1,8,10 read on replacing a variable(s) with parameters and ranges inclusive of statistical parameters.  The Examiner notes that statistical parameters identify representations of a mean, median and mode.) from a target group of users. (Falkenborg ¶¶ [0053], [0081], [0109], [0190] and Fig 1 read on identification of a user, and association with a target group of users.)

As per Claim 3,
Rohn in view of Falkenborg teaches the method according to claim 1, wherein the determining, from the plurality of variables, a key variable (see Falkenborg ¶¶ [0049], [0190], [0215], [0324], [0325], [0433], [0472] and Figs 3,11 referenced above in Claim 1.) having the highest impact on the first result based on a difference between the first result and each of the second results in the second result set comprises:
	calculating the differences by subtracting the first result from each of the second results in the second result set, respectively; and (Rohn c.8 l.60 through c.9 l.44, c.15 l.7-48, c.17 l.8-16 and Figs 4,9A,9B read on identification of factors for selection of score scenarios, variables having the most impact on an updated score, and measurement of the difference between scores.) 
	determining the variable corresponding to a second result having the biggest difference from the first result as the key variable having the highest impact on the first result. (Rohn c.8 l.60 through c.9 l.44, c.15 l.7-48, c.17 l.8-26 and Figs 4,9A,9B,12 read on identification of factors for selection of score scenarios, variables having the most impact on an updated score, measurement of the difference between scores, and identification of a delta value between scores based on a plurality of user adjustments.)

As per Claim 4,
Rohn teaches a method for guiding credit improvement, the method comprising:
	inputting a first sample into a credit evaluation model to obtain a first credit score, wherein the first sample comprises a plurality of variables; (Rohn c.4 l.34 through c.5 l.46, c.8 l.60 through c.9 l.18 and Figs 1,4 read on sample input to a credit evaluation model and identification of a first credit score based upon a plurality of variables.) 
	for each of the variables in the first sample, replacing a value of the variable with a threshold corresponding to the variable to obtain a second sample; (Rohn c.14 l.19-37, c.15 l.49-67 and Figs 8,10 read on replacing a variable(s) with parameters and ranges of adjustments applicable to the variable(s).) 
	inputting the second samples into the credit evaluation model, respectively, to obtain a second credit score set comprising a plurality of second credit scores; and (Rohn c.14 l.19-49, c.15 l.7-30, c.16 l.1-44 and Figs 8,9A,9B,11 read on inputting adjustments to the variables for generation of updates as a second set of credit scores.)
	determining, from the plurality of variables, a … [ ] … variable having the highest impact on the first credit score based on a difference between the first credit score and each of the second credit scores in the second credit score set. (Rohn c.8 l.60 through c.9 l.44, c.15 l.7-48, c.17 l.8-16 and Figs 4,9A,9B read on identification of factors for selection of credit score 
Rohn does not teach:
	key variable
Falkenborg, however, teaches:
key variable (Falkenborg ¶¶ [0049], [0190], [0215], [0324], [0325], [0433], [0472] and Figs 3,11 read on factors with key events and values in transaction and data analysis, subject to modeling of variables.)
It would have been obvious to one of ordinary skill in the art to include in the simulated credit score and modeling of Rohn, the modeling, key variable and target group aspects of Falkenborg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to consumer transactions, interactions, modeling and financial health, with the motivation being to enhance information processing of transaction data. (see Falkenborg ¶¶ [0002], [0028], [0029].)

As per Claim 5,
Rohn in view of Falkenborg teaches the method according to claim 4, wherein the threshold represents a mean, median, or mode of values of its corresponding variable (Rohn c.4 l.34 through c.5 l.46, c.14 l.19-37, c.15 l.49-67 and Figs 1,8,10 read on replacing a variable(s) with parameters and ranges inclusive of statistical parameters.  The Examiner notes that statistical parameters identify representations of a mean, median and mode.) from a target group of users. (Falkenborg ¶¶ [0053], [0081], [0109], [0190] and Fig 1 read on identification of a user, and association with a target group of users.)

As per Claim 6,
Rohn in view of Falkenborg teaches the method according to claim 4, further comprising: if the first sample comprises a plurality of behavioral variables corresponding to the same behavior, replacing the values of the plurality of behavioral variables with thresholds respectively corresponding to the plurality of behavioral variables to obtain a second sample having the values of the plurality of behavioral variables replaced. (Rohn c.4 l.55-64, c.11 l.3-28, c.12 l.23-28, c.14 l.19-37, c.15 l.49-67 and Figs 1,4,8,10 read on replacing a variable(s) with parameters and ranges of adjustments applicable to the variable(s) inclusive of behavioral variables relative to credit amounts and credit limit amounts.) 

As per Claim 7,
Rohn in view of Falkenborg teaches the method according to claim 4, wherein the determining, from the plurality of variables, a key variable (see Falkenborg ¶¶ [0049], [0190], [0215], [0324], [0325], [0433], [0472] and Figs 3,11 referenced above in Claim 4.) having the highest impact on the first credit score based on a difference between the first credit score and each of the second credit scores in the second credit score set comprises:
	calculating the differences by subtracting the first credit score from the each of the second credit scores in the second credit score set, respectively; and (Rohn c.8 l.60 through c.9 l.44, c.15 l.7-48, c.17 l.8-16 and Figs 4,9A,9B read on identification of factors for selection of credit score scenarios, variables having the most impact on an updated credit score, and measurement of the difference between scores.) 
	determining the variable corresponding to a second credit score having the biggest difference from the first credit score as the key variable having the highest impact on the first credit score. (Rohn c.8 l.60 through c.9 l.44, c.15 l.7-48, c.17 l.8-26 and Figs 4,9A,9B,12 read on identification of factors for selection of credit score scenarios, variables having the most 

As per Claim 8,
Rohn in view of Falkenborg teaches the method according to claim 7, further comprising: when the differences obtained by subtracting the first credit score from the each of the second credit scores in the second credit score set, respectively, are all smaller than zero, outputting a preset message to a user corresponding to the first sample, the preset message prompting that a credit risk of the user is controllable. (Rohn c.8 l.60 through c.9 l.44, c.14 l.19-37, c.15 l.49-67, c.17 l.8-26 and Figs 4,8,10,12 read on identification of variables having the most impact upon a score(s), replacing a variable(s) with parameters and ranges of adjustments applicable to the variable(s) for projected scores, and presentation to a user of a display indicating credit risk.) 

As per Claim 9,
Rohn in view of Falkenborg teaches a method according to claim 4, further comprising:
	outputting a message corresponding to the key variable (see Falkenborg ¶¶ [0049], [0190], [0215], [0324], [0325], [0433], [0472] and Figs 3,11 referenced above in Claim 4.) to a user corresponding to the first sample as a guide for credit improvement. (Rohn c.8 l.60 through c.9 l.44, c.14 l.19-37, c.15 l.49-67, c.17 l.8-26 and Figs 4,8,10,12 read on presentation to a user of a display indicating credit risk, identification of variables having the most impact upon a score(s), and replacing a variable(s) with parameters and ranges of adjustments applicable to the variable(s) for projected scores.) 

As per Claim 10,
Rohn in view of Falkenborg teaches the method according to claim 9, wherein the outputting a message corresponding to the key variable (see Falkenborg ¶¶ [0049], [0190], [0215], [0324], to a user corresponding to the first sample as a guide for credit improvement comprises:
	determining whether the key variable is a behavioral variable; and (see Rohn c.4 l.55-64, c.11 l.3-28, c.12 l.23-28, c.14 l.19-37, c.15 l.49-67 and Figs 1,4,8,10 referenced above in Claim 6.)
	if the key variable is a behavioral variable, outputting information of a behavior corresponding to the key variable to the user corresponding to the first sample as a behavior guide. (Rohn c.8 l.60 through c.9 l.44, c.14 l.19-37, c.15 l.49-67, c.17 l.8-26 and Figs 4,8,10,12 read on presentation to a user of a display indicating credit risk, identification of variables having the most impact upon a score(s), and replacing a variable(s) with parameters and ranges of adjustments applicable to the variable(s) for projected scores among a plurality of action scenarios.) 

As per Claim 11,
The Examiner notes that Claim 11 reads as follows:
A device for guiding credit improvement, the device comprising: one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the device to perform operations comprising:
	inputting a first sample into a credit evaluation model to obtain a first credit score, wherein the first sample comprises a plurality of variables;
	for each of the variables in the first sample, replacing a value of the variable with a threshold corresponding to the variable to obtain a second sample;
	inputting the second samples into the credit evaluation model, respectively, to obtain a second credit score set comprising a plurality of second credit scores; and
	determining, from the plurality of variables, a key variable having the highest impact on the first credit score based on a difference between the first credit score and each of the second credit scores in the second credit score set.
Claim 11 is directed to the system which is implied by the method of Claim 4, and is therefore rejected on the same rational as Claim 4.

As per Claim 12,
The Examiner notes that Claim 12 reads as follows:
The device according to claim 11, wherein the threshold represents a mean, median, or mode of values of its corresponding variable from a target group of users.
Claim 12 is directed to the system which is implied by the method of Claim 5, and is therefore rejected on the same rational as Claim 5.

As per Claim 13,
The Examiner notes that Claim 13 reads as follows:
The device according to claim 11, wherein the operations further comprise:
	if the first example comprises a plurality of behavioral variables corresponding to the same behavior, replacing the values of the plurality of behavioral variables with the thresholds respectively corresponding to the plurality of behavioral variables to obtain a second sample having the values of the plurality of behavioral variables replaced.
Claim 13 is directed to the system which is implied by the method of Claim 6, and is therefore rejected on the same rational as Claim 6.

As per Claim 14,
The Examiner notes that Claim 14 reads as follows:
The device according to claim 11, wherein the determining, from the plurality of variables, a key variable having the highest impact on the first credit score based on a difference between the first credit score and each of the second credit scores in the second credit score set comprises:
	calculating the differences by subtracting the first credit score from the each of the second credit scores in the second credit score set, respectively; and
	determining the variable corresponding to a second credit score having the biggest difference from the first credit score as the key variable having the highest impact on the first credit score.
Claim 14 is directed to the system which is implied by the method of Claim 7, and is therefore rejected on the same rational as Claim 7.

As per Claim 15,
The Examiner notes that Claim 15 reads as follows:
The device according to claim 14, wherein the operations further comprise:
	when the differences obtained by subtracting the first credit score from the each of the second credit scores in the second credit score set, respectively, are all smaller than zero, outputting a preset message to a user corresponding to the first sample, the preset message prompting that a credit risk of the user is controllable.
Claim 15 is directed to the system which is implied by the method of Claim 8, and is therefore rejected on the same rational as Claim 8.

As per Claim 16,
The Examiner notes that Claim 16 reads as follows:
The device according to claim 11, wherein the operations further comprises:
	outputting a meaning corresponding to the key variable to a user corresponding to the first sample as a guide for credit improvement.


As per Claim 17,
The Examiner notes that Claim 17 reads as follows:
The device according to claim 16, wherein the outputting a meaning corresponding to the key variable to a user corresponding to the first sample as a guide for credit improvement comprises:
	determining whether the key variable is a behavioral variable; and
	if the key variable is a behavioral variable, outputting information of a behavior corresponding to the key variable to the user corresponding to the first sample as a behavior guide.
Claim 17 is directed to the system which is implied by the method of Claim 10, and is therefore rejected on the same rational as Claim 10.

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Goel, (U.S. 2011/0251711) identifying variables and optimization, Coulter, (U.S. 7,877,304) identifying user information relative to credit scores, and Chang (WO 2016/164680) identifying model development, credit records and credit scoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                      March 7, 2021